Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
dated as of May 7, 2010
between
Grubb & Ellis Company
and
JMP Securities LLC,
as Initial Purchaser

 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT dated as of May 7, 2010 between Grubb & Ellis
Company, a Delaware corporation (the “Company”), and JMP Securities LLC, as
initial purchaser (the “Initial Purchaser”) to the Purchase Agreement dated as
of May3, 2010 (the “Purchase Agreement”) with the Company. In order to induce
the Initial Purchaser to enter into the Purchase Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.
The Company agrees with the Initial Purchaser, (i) for its benefit as Initial
Purchaser and (ii) for the benefit of the beneficial owners (including the
Initial Purchaser) from time to time of the Securities (as defined herein) and
the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Securities (each of the foregoing
a “Holder” and together the “Holders”), as follows:
Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
“Additional Filing Deadline” has the meaning set forth in Section 2(f)(v)
hereof.
“Additional Interest Amount” has the meaning set forth in Section 2(f) hereof.
“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.
“Amendment Effectiveness Deadline” has the meaning set forth in Section 2(e)(i)
hereof.
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other shares of common stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.
“Deferral Notice” has the meaning set forth in Section 3(h) hereof.
“Deferral Period” has the meaning set forth in Section 3(h) hereof.
“Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.
“Effectiveness Period” means the period commencing on the first date that a
Shelf Registration Statement is declared effective under the Securities Act
hereof and ending on the date that all Securities and the Underlying Common
Stock have ceased to be Registrable Securities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Filing Deadline” has the meaning set forth in Section 2(a) hereof.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Free Writing Prospectus” has the meaning set forth in Rule 405.
“Fundamental Change Purchase Date” has the meaning set forth in the Indenture.
“Holder” has the meaning set forth in the second paragraph of this Agreement.

 

 



--------------------------------------------------------------------------------



 



“indemnified party” has the meaning set forth in Section 6(c).
“indemnifying party” has the meaning set forth in Section 6(c).
“Indenture” means the Indenture dated as of the date hereof between the Company
and the Trustee, pursuant to which the Securities are being issued.
“Initial Purchaser” has the meaning set forth in the preamble hereof.
“Interest Payment Date” means each May 1 and November 1 of each year.
“Issue Date” means the last date of original issuance of the Securities.
“Issuer Free Writing Prospectus” has the meaning set forth in Rule 433.
“Material Event” has the meaning set forth in Section 3(h) hereof.
“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated as of May 3, 2010 relating to the Securities.
“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.
“Purchase Agreement” has the meaning set forth in the preamble hereof.
“Prospectus” means a prospectus relating to a Shelf Registration Statement, as
amended or supplemented, and all materials incorporated by reference in such
Prospectus.
“Record Date” means each April 15 and October 15 of each year.
“Record Holder” means with respect to any Interest Payment Date relating to any
Securities as to which any Additional Interest Amount has accrued, the
registered holder of such Security on the Record Date immediately preceding the
Interest Payment Date.
“Redemption Date” has the meaning set forth in the Indenture
“Registrable Securities” means the Securities, the Underlying Common Stock and
any securities into or for which such Underlying Common Stock has been converted
or exchanged, and any security issued with respect thereto upon any stock
dividend, split or similar event until, in the case of any such security, the
earliest of (i) its effective registration under the Securities Act and resale
in accordance with a Shelf Registration Statement, (ii) two years after the
Issue Date, and (iii) in the case of the Securities, the conversion or exchange
of such Securities for Underlying Common Stock.
“Registration Default” has the meaning set forth in Section 2(f) hereof.
“Registration Default Period” has the meaning set forth in Section 2(f) hereof.
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

2.



--------------------------------------------------------------------------------



 



“Rule 405” means Rule 405 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Rule 424” means Rule 424 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Rule 430(b)” means Rule 430(b) under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
“Rule 433” means Rule 433 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Scheduled Trading Day” has the meaning set forth in the Indenture.
“SEC” means the Securities and Exchange Commission.
“Securities” means the 7.95% Convertible Senior Notes due 2015 of the Company to
be purchased pursuant to the Purchase Agreement, including any Securities
purchased by the Initial Purchaser upon exercise of its option to purchase
additional Securities and any Securities purchased by the holders of the
Company’s 12% Cumulative Participating Perpetual Convertible Preferred stock
pursuant to their preemptive right.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.
“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof,
including amendments to such registration statement, all exhibits to such
registration statement and all materials incorporated by reference in such
registration statement.
“Special Counsel” means Cooley LLP or one such other successor counsel as shall
be specified by the Holders of a majority of the Registrable Securities, but
which may, with the written consent of the Initial Purchaser (which shall not be
unreasonably withheld), be another nationally recognized law firm experienced in
securities law matters designated by the Company. For purposes of determining
Holders of a majority of the Registrable Securities in this definition, Holders
of Securities shall be deemed to be the Holders of the number of shares of
Underlying Common Stock into which such Securities have been or would be
convertible as of the date the consent is requested.
“Stated Maturity Date” has the meaning set forth in the Indenture.
“Trustee” means U.S. Bank, National Association, the Trustee under the
Indenture.
“Underlying Common Stock” means the Common Stock into which the Securities are
convertible or issued upon any such conversion.
Section 2. Shelf Registration. (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, as soon as practicable but in any event
by June 30, 2010 (the “Filing Deadline”), a registration statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders of the
Registrable Securities (a “Shelf Registration Statement”). The Shelf
Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of the Registrable Securities for resale by the Holders
in accordance with the methods of distribution elected by the Holders and set
forth in the Shelf Registration Statement. If the Company is eligible pursuant
to Rule 430B(b) to omit from the related Prospectus the identities of selling
securityholders and the amounts of securities to be registered on their behalf,
the Company shall prepare and file each Shelf Registration Statement in a manner
as to permit such omission and to allow for the subsequent filing of such
information in a Prospectus pursuant to Rule 424(b) in the manner contemplated
by Rule 430B(d). The Company shall use its commercially reasonable efforts to
cause a Shelf Registration Statement to be declared effective under the
Securities Act as promptly as is practicable

 

3.



--------------------------------------------------------------------------------



 



but in any event by the date (the “Effectiveness Deadline”) that is 85 days
after the Closing Date (or 115 days after the Closing Date if the registration
statement is reviewed by the SEC), and to keep a Shelf Registration Statement
continuously effective under the Securities Act until the expiration of the
Effectiveness Period. Each Holder that became a Notice Holder on or prior to the
date five Business Days prior to the date the initial Shelf Registration
Statement is declared effective shall be named as a selling securityholder in
the initial Shelf Registration Statement and the related Prospectus in such a
manner as to permit such Holder to deliver the Prospectus to purchasers of
Registrable Securities in accordance with applicable law. None of the Company’s
security holders shall have the right to include any of the Company’s securities
in a Shelf Registration Statement, other than (i) the Holders and (ii) Kojaian
Ventures L.L.C. and Kojaian Holdings, LLC., both of which are affiliates of the
Company’s chairman of the board, who have been granted certain registration
rights, including demand registration rights and “piggy-back” registration
rights, with respect to certain shares held by them and any of their affiliates
pursuant to a registration rights agreement among the Company and Kojaian
Ventures L.L.C. and Kojaian Holdings, LLC.
(b) If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), the Company shall use its commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend the Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional Shelf Registration Statement so that all
Registrable Securities outstanding as of the date of such filing are covered by
a Shelf Registration Statement. If a new Shelf Registration Statement is filed,
the Company shall use its commercially reasonable efforts to cause the new Shelf
Registration Statement to become effective as promptly as is practicable after
such filing and to keep the new Shelf Registration Statement continuously
effective until the end of the Effectiveness Period.
(c) The Company shall amend and supplement the Prospectus and amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or file a new Shelf Registration Statement, if required
by the Securities Act, or any other documents necessary to name a Notice Holder
as a selling securityholder pursuant to Section 2(e) below.
(d) The Company agrees that, unless it obtains the prior consent of the Holders
of a majority of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the consent of the managing underwriters
in connection with any underwritten offering of Registrable Securities, and each
Holder agrees that, unless it obtains the prior written consent of the Company
and any such underwriters, it will not make any offer relating to the Securities
that would constitute an Issuer Free Writing Prospectus, or that would otherwise
constitute a Free Writing Prospectus required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus prepared by it or
authorized by it in writing for use by such Holder will not include any
information that conflicts with the information contained in the Shelf
Registration Statement or the Prospectus and, any such Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(e) Each Holder may sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus only in accordance with this Section 2(e) and
Section 3(h). Each Holder wishing to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus shall deliver a Notice and
Questionnaire to the Company prior to any intended distribution of Registrable
Securities under the Shelf Registration Statement. From and after the date the
initial Shelf Registration Statement is declared effective, the Company shall,
as promptly as practicable after the date a fully completed Notice and
Questionnaire is delivered, and in any event upon the later of (x) 30 calendar
days after such date or (y) 60 calendar days after the expiration of any
Deferral Period in effect when the Notice and Questionnaire is delivered or put
into effect within 5 Business Days of such delivery date:

 

4.



--------------------------------------------------------------------------------



 



(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in a Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to a Shelf Registration Statement or shall file a new
Shelf Registration Statement, the Company shall use its commercially reasonable
efforts to cause such post-effective amendment or new Shelf Registration
Statement to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness
Deadline”) that is 45 days after the date such post-effective amendment or new
Shelf Registration Statement is required by this clause to be filed;
(ii) provide such Holder copies of any documents filed pursuant to
Section 2(e)(i); and
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(e)(i);
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(h). Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus.
(f) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if:
(i) a Shelf Registration Statement has not been filed on or prior to the Filing
Deadline;
(ii) a Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline;
(iii) the Company has failed to perform its obligations set forth in
Section 2(e)(i) within the time period required therein;
(iv) a new Shelf Registration Statement or a post-effective amendment to a Shelf
Registration Statement filed pursuant to Section 2(e)(i) has not become
effective under the Securities Act on or prior to the Amendment Effectiveness
Deadline;
(v) a supplement to a Prospectus is required to be filed with the SEC pursuant
to Section 2(e)(i) and fails to be filed with the SEC within the prescribed
period and in the manner set forth in Section 2(e) above (a date such filing is
required to be made, an “Additional Filing Deadline”); or
(vi) the aggregate duration of Deferral Periods in any period exceeds the number
of days permitted in respect of such period pursuant to Section 3(h) hereof.
Each event described in any of the foregoing clauses (i) through (vi) is
individually referred to herein as a “Registration Default” For purposes of this
Agreement, each Registration Default set forth above shall begin and end on the
dates set forth in the table set forth below:

          Type of         Registration         Default by Clause   Beginning
Date   Ending Date
(i)
  Filing Deadline   the date a Shelf Registration Statement is filed  
(ii)
  Effectiveness Deadline   the date a Shelf Registration Statement becomes
effective under the Securities Act  
(iii)
  the date by which the Company is required to perform its obligations under
Section 2(e)(i) (taking into account the last sentence of Section 2(e))   the
date the Company performs its obligations set forth in Section 2(e)(i)

 

5.



--------------------------------------------------------------------------------



 



          Type of         Registration         Default by Clause   Beginning
Date   Ending Date
 
       
(iv)
  the Amendment Effectiveness Deadline (taking into account the last sentence of
Section 2(e))   the date the applicable post-effective amendment to a Shelf
Registration Statement or a new Shelf Registration Statement becomes effective
under the Securities Act
 
       
(v)
  the Additional Filing Deadline   the date the applicable supplement to a
Prospectus is filed with the SEC in the manner set forth in Section 2(e)
 
       
(vi)
  the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)   termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods to be exceeded

For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.
Commencing on (and including) any date that a Registration Default has begun and
ending on (but excluding) the next date on which there are no Registration
Defaults that have occurred and are continuing (a “Registration Default
Period”), the Company shall pay to Record Holders of Securities in respect of
each day in the Registration Default Period, additional interest in respect of
any Security, (i)(a) at a rate per annum equal to 0.25% of the aggregate
principal amount of such Security for the first 90 days of such Registration
Default and (b) a rate per annum equal to 0.50% of the aggregate principal
amount of such Security thereafter; or (ii)(a) a rate per annum equal to 0.25%
of the principal amount of such Security from the 31st day through the 60th day
following suspension of the use of the prospectus because we suspended use of
the prospectus for more than 30 days in any 90-day period or from the 61st day
through the 150th day following suspension because we suspended use of the
prospectus for more than 60 days in any 12-month period; and (b) 0.50% of the
principal amount of such security from and after the 60th day following
suspension of the use of the prospectus because we suspended use of the
prospectus for more than 30 days in any 90-day period or from the 150th day
following suspension because we suspended use of the prospectus for more than
60 days in any 12-month period (the “Additional Interest Amount”); provided that
in the case of a Registration Default Period that is in effect solely as a
result of a Registration Default of the type described in clause (iii), (iv) or
(v) of the preceding paragraph, such Additional Interest Amount shall be paid
only to the Holders (as set forth in the succeeding paragraph) that have
delivered Notices and Questionnaires that caused the Company to incur the
obligations set forth in Section 2(e) the non-performance of which is the basis
of such Registration Default. Notwithstanding the foregoing, no Additional
Interest Amount shall accrue as to any Security from and after the earlier of
(x) the date such security is no longer a Registrable Security and
(y) expiration of the Effectiveness Period. The rate of accrual of the
Additional Interest Amount with respect to any period shall not exceed the rate
provided for in this paragraph notwithstanding the occurrence of multiple
concurrent Registration Defaults.
The Additional Interest Amount shall accrue from the first day of the applicable
Registration Default Period, and shall be payable on each Interest Payment Date
during the Registration Default Period (and on the Interest Payment Date next
succeeding the end of the Registration Default Period if the Registration
Default Period does not end on an Interest Payment Date) to the Record Holders
of the Securities entitled thereto; provided that any Additional Interest Amount
accrued with respect to any Security or portion thereof redeemed by the Company
on a redemption date or purchased by the Company on a repurchase date prior to
the Interest Payment Date, shall, in any such event, be paid instead to the
Holder who submitted such Security or portion thereof for redemption purchase on
the applicable redemption date or repurchase date, as the case may be, on such
date, unless the Redemption Date or the Fundamental Change Purchase Date, as the
case may be, falls after the Record Date immediately preceding the Interest
Payment Date and on or prior to the corresponding Interest Payment Date, in
which case the Record Holder shall receive such interest; provided further that
upon conversion of any Security, the Holder or Record Holder thereof shall not
be entitled to any Additional Interest Amount except for conversions after the
close of business on a Record Date but on or prior to the opening of business on
the Scheduled Trading Day immediately following the corresponding Interest
Payment Date, in which case the Record Holder shall receive such Additional
Interest and the converting Holder shall be required to pay an amount equal to
such interest to the Company; provided, however that no such payment need be
made (i) for conversion following the Record Date immediately preceding the
Stated

 

6.



--------------------------------------------------------------------------------



 



Maturity Date, (ii) if the Company has specified a Redemption Date that is after
the relevant Record Date and on any prior to the second Scheduled Trading Day
immediately following the corresponding Interest Payment Date, (iii) if the
Company has specified a Fundamental Change Purchase Date that is after the
relevant Record Date and on or prior to the second Scheduled Trading Day
immediately following the corresponding Interest Payment Date, or (iv) to the
extent of any overdue Additional Interest Amounts, if any such overdue
Additional Interest Amounts exist at the time of conversion with respect to such
Security. The Trustee shall be entitled, on behalf of registered holders of
Securities, to seek any available remedy for the enforcement of this Agreement,
including for the payment of such Additional Interest Amount. Notwithstanding
the foregoing, the parties agree that the sole damages payable for a violation
of the terms of this Agreement with respect to which additional interest are
expressly provided shall be such Additional Interest Amount. Nothing shall
preclude any Holder from pursuing or obtaining specific performance or other
equitable relief with respect to this Agreement.
All of the Company’s obligations set forth in this Section 2(f) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).
The parties hereto agree that the additional interest provided for in this
Section 2(f) constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.
Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:
(a) Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Initial Purchaser
and the Special Counsel of such offering, if any, copies of all such documents
proposed to be filed at least three Business Days prior to the filing of such
Shelf Registration Statement or amendment thereto or Prospectus or supplement
thereto (other than supplements that do nothing more than name Notice Holders
and provide information with respect thereto).
(b) Subject to Section 3(h) prepare and file with the SEC such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective
during the Effectiveness Period; cause the related Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its commercially reasonable efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Shelf Registration Statement
during the Effectiveness Period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Shelf Registration
Statement as so amended or such Prospectus as so supplemented.
(c) As promptly as practicable give notice to the Notice Holders, the Initial
Purchaser and the Special Counsel, (i) when any Prospectus, prospectus
supplement, Shelf Registration Statement or post-effective amendment to a Shelf
Registration Statement has been filed with the SEC and, with respect to a Shelf
Registration Statement or any post-effective amendment, when the same has been
declared effective (other than supplements that do nothing more than name Notice
Holders and provide information with respect thereto), (ii) of any request,
following the effectiveness of the initial Shelf Registration Statement under
the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to any Shelf Registration Statement or
related Prospectus or for additional information, (iii) of the issuance by the
SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (v) of the occurrence of, but not the nature of or
details concerning, a Material Event and (vi) of the determination by the
Company that a post-effective amendment to a Shelf Registration Statement will
be filed with the SEC, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(h)) state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(h) shall apply. As promptly as
practicable after the effectiveness of any Shelf Registration Statement, the
Company shall issue a press release to PR Newswire announcing such
effectiveness.

 

7.



--------------------------------------------------------------------------------



 



(d) Use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Shelf Registration Statement or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction in which they
have been qualified for sale, in either case at the earliest possible moment,
and provide immediate notice to each Notice Holder and the Initial Purchaser of
the withdrawal of any such order.
(e) As promptly as practicable furnish to each Notice Holder, the Special
Counsel and the Initial Purchaser, upon request and without charge, at least one
conformed copy of each Shelf Registration Statement and any amendment thereto,
including exhibits and all documents incorporated or deemed to be incorporated
therein by reference.
(f) During the Effectiveness Period, deliver to each Notice Holder, the Special
Counsel, if any, and the Initial Purchaser, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.
(g) Prior to any public offering of the Registrable Securities pursuant to a
Shelf Registration Statement, use its commercially reasonable efforts to
register or qualify or cooperate with the Notice Holders and the Special Counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire); prior to any public offering of the
Registrable Securities pursuant to a Shelf Registration Statement, use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the Shelf Registration Statement and the related Prospectus; provided that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.
(h) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of proceedings
with respect to a Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which a Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus:
(i) in the case of clause (B) above, as promptly as practicable prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
Statement and Prospectus so that such Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any

 

8.



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Shelf Registration
Statement, use its commercially reasonable efforts to cause it to be declared
effective as promptly as is practicable, and
(ii) give notice to the Notice Holders, and the Special Counsel, if any, that
the availability of a Shelf Registration Statement is suspended (a “Deferral
Notice”).
The Company will use its commercially reasonable efforts to ensure that the use
of the Prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of clause (B) above, as soon as, in
the sole judgment of the Company, public disclosure of such Material Event would
not be prejudicial to or contrary to the interests of the Company or, if
necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter and (z) in the case of clause (C) above, as soon as in the reasonable
discretion of the Company, such suspension is no longer appropriate. Any such
period during which the availability of the Shelf Registration Statement and any
Prospectus is suspended (the “Deferral Period”) shall, without incurring any
obligation to pay additional interest pursuant to Section 2(f), not exceed
30 days in any 90-day period or an aggregate of 60 days in any 12-month period.
(i) If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records and pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the appropriate officers, directors
and employees of the Company and its subsidiaries to make reasonably available
for inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Notice Holders,
or any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities Act and exercising
rights under this Agreement and shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person or (iii) such
information becomes available to any such person from a source other than the
Company and such source is not bound by a confidentiality agreement, and
provided further that the foregoing inspection and information gathering shall,
to the greatest extent possible, be coordinated on behalf of all the Notice
Holders and the other parties entitled thereto by the Special Counsel; and
provided, further, that the Company shall not be required to provide
commercially sensitive materials to direct competitors of the Company. Any
person legally compelled to disclose any such confidential information made
available for inspection shall as soon as practicable provide the Company with
prior written notice of such requirement so that the Company may seek a
protective order or other appropriate remedy and such person shall take such
actions as reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interest
of the Holder.
(j) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
for a 12-month period commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of a Shelf Registration
Statement, which statements shall be made available no later than 45 days after
the end of the 12-month period or 90 days if the 12-month period coincides with
the fiscal year of the Company.
(k) Cooperate with each Notice Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities sold or to be sold
pursuant to a Shelf Registration Statement, which certificates shall not bear
any restrictive legends, and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least one Business Day prior to any
sale of such Registrable Securities.

 

9.



--------------------------------------------------------------------------------



 



(l) Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.
(m) Cooperate and assist in any filings required to be made with FINRA.
(n) Cause the Underlying Common Stock covered by the Shelf Registration
Statement to be listed or quoted, as the case may be, on each securities
exchange or automated quotation system on which the Common Stock is then listed
or quoted.
Section 4. Holder’s Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.
Each Holder further agrees not to sell any Registrable Securities pursuant to
the Shelf Registration Statement without delivering, or, if permitted by
applicable securities law, making available, to the purchaser thereof a
Prospectus in accordance with the requirements of applicable securities laws.
Each Holder further agrees that such Holder will not make any offer relating to
the Registrable Securities pursuant to the Shelf Registration Statement that
would constitute an “issuer free writing prospectus” (as defined in Rule 433
under the Securities Act) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act), unless it has
obtained the prior written consent of the Company.
(b) Upon receipt of any Deferral Notice, each Notice Holder agrees not to sell
any Registrable Securities pursuant to any Shelf Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h)(i), or until it is advised in writing by the
Company that the Prospectus may be used.
Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Shelf Registration
Statement is declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with FINRA and
the SEC and (y) of compliance with federal and state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of the Special
Counsel in connection with Blue Sky qualifications of the Registrable Securities
under the laws of such jurisdictions as Notice Holders of a majority of the
Registrable Securities being sold pursuant to a Shelf Registration Statement may
designate), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities in a form eligible for deposit
with The Depository Trust Company), (iii) all reasonable expenses of any persons
in preparing or assisting in preparing, word processing, printing and
distributing any Shelf Registration Statement, any Prospectus, any amendments or
supplements thereto, and any securities sales agreements and other documents
relating to the performance of and compliance with this Agreement,
(iv) reasonable fees and disbursements of counsel for the Company in connection
with any Shelf Registration Statement, (v) reasonable fees and disbursements of
the Trustee and its counsel and of the registrar and transfer agent for the
Common Stock, (vi) Securities Act liability insurance obtained by the Company in
its sole discretion and (vii) the reasonable fees and disbursements of Special
Counsel. In addition, the Company shall pay the internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit, the

 

10.



--------------------------------------------------------------------------------



 



fees and expenses incurred in connection with the listing by the Company of the
Registrable Securities on any securities exchange on which similar securities of
the Company are then listed and the fees and expenses of any person, including
special experts, retained by the Company. Notwithstanding the provisions of this
Section 5, each seller of Registrable Securities shall pay any broker’s
commission, agency fee or underwriter’s discount or commission in connection
with the sale of the Registrable Securities under a Shelf Registration
Statement.
Section 6. Indemnification and Contribution.
(a) The Company agrees to indemnify and hold harmless each Notice Holder, each
person, if any, who controls any Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Notice Holder within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim), as incurred, caused by or that are based upon or arise as of
any untrue statement or alleged untrue statement of a material fact contained in
any Shelf Registration Statement or any amendment thereof, any preliminary
prospectus or any Prospectus (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any Issuer Free Writing
Prospectus prepared by it or authorized by it in writing for use by such Notice
Holder (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in the light of the circumstances
under which they were made, except to the extent such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Notice
Holder furnished to the Company in writing by or on behalf of such Notice Holder
expressly for use therein; provided that the foregoing indemnity shall not inure
to the benefit of any Notice Holder (or to the benefit of any person controlling
such Notice Holder) from whom the person asserting such losses, claims, damages
or liabilities purchased the Registrable Securities, if a copy of the Prospectus
or the Issuer Free Writing Prospectus (both as then amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) was not
sent or given by or on behalf of such Notice Holder to such person, if required
by law so to have been delivered at or prior to the written confirmation of the
sale of the Registrable Securities to such person, and if the Prospectus or the
Issuer Free Writing Prospectus (both as so amended or supplemented) would have
cured the defect giving rise to such losses, claims, damages or liabilities,
unless such failure is the result of noncompliance by the Company under this
Agreement.
(b) Each Notice Holder agrees severally and not jointly to indemnify and hold
harmless the Company and its directors, its officers who sign any Shelf
Registration Statement and each person, if any, who controls the Company (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) or any other Notice Holder, to the same extent as the foregoing
indemnity from the Company to such Notice Holder, but only (i) to the extent
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based solely upon
information relating to such Notice Holder furnished to the Company in writing
by or on behalf of such Notice Holder expressly for use in such Shelf
Registration Statement or Prospectus or amendment or supplement thereto or
(ii) to the extent that such Notice Holder fails to send or deliver a copy of
the Prospectus (as then amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), but only if (A) the Prospectus
(as so amended or supplemented) would have cured the defect giving rise to such
losses, claims, damages or liabilities and (B) such failure is not the result of
noncompliance by the Company under this Agreement. In no event shall the
liability of any Notice Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Notice Holder upon the sale of the
Registrable Securities pursuant to the Shelf Registration Statement giving rise
to such indemnification obligation.
(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding; provided that
the failure of any indemnified party to give such notice shall not relieve the
indemnifying party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the

 

11.



--------------------------------------------------------------------------------



 



extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have materially and adversely prejudiced the indemnifying party.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such indemnified
party in any such proceeding or (iii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by, in the case of
parties indemnified pursuant to Section 6(a), the Holders of a majority (with
Holders of Securities deemed to be the Holders, for purposes of determining such
majority, of the number of shares of Underlying Common Stock into which such
Securities are or would be convertible as of the date on which such designation
is made) of the Registrable Securities covered by the Shelf Registration
Statement held by Holders that are indemnified parties pursuant to Section 6(a)
and, in the case of parties indemnified pursuant to Section 6(b), the Company.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.
(d) To the extent that the indemnification provided for in Section 6(a) or 6(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the initial issuance of the Securities to which such losses, claims,
damages or liabilities relate. The relative benefits received by any Holder
shall be deemed to be equal to the value of receiving registration rights under
this Agreement for the Registrable Securities. The relative fault of the Holders
on the one hand and the Company on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Holders or by the Company, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 6(d) are several in
proportion to the respective number of Registrable Securities they have sold
pursuant to a Shelf Registration Statement, and not joint.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding this
Section 6(d), no indemnifying party that is a selling Holder shall be required
to contribute any amount in excess of the amount by which the net proceeds
received by such Holder from the sale of

 

12.



--------------------------------------------------------------------------------



 



the Registrable Securities giving rise to the indemnification obligation exceeds
the amount of any damages that such indemnifying party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
(e) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an indemnified
party at law or in equity, hereunder, under the Purchase Agreement or otherwise.
(f) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
any person controlling any Holder or any affiliate of any Holder or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) the sale of any Registrable Securities by any Holder pursuant
to the Shelf Registration Statement.
Section 7. [Reserved].
Section 8. Miscellaneous.
(a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section, of the number of outstanding shares of Underlying Common Stock into
which such Securities are or would be convertible as of the date on which such
consent is requested). Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of at least a majority of
the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing sentence, this
Agreement may be amended by written agreement signed by the Company and the
Initial Purchaser, without the consent of the Holders of Registrable Securities,
to cure any ambiguity or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provision contained herein,
or to make such other provisions in regard to matters or questions arising under
this Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b) whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.
(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by fax, by courier or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by telecopier,
(iii) one Business Day after being deposited with such courier, if made by
overnight courier or (iv) on the date indicated on the notice of receipt, if
made by first-class mail, to the parties as follows:
(i) if to a Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;

 

13.



--------------------------------------------------------------------------------



 



  (ii)  
if to the Company, to:
       
Grubb & Ellis Company
1551 North Tustin Avenue, Suite 300
Santa Ana, CA 92705
Attention: Thomas D’Arcy, President and Chief Executive Officer
Fax: (714) 975-2331
       
with a copy to:
       
Zukerman Gore Brandeis & Crossman, LLP
875 Third Avenue
New York, NY 10022
Attention: Cliff Brandeis, Esq.
Joseph E. Maloney, Esq.
Fax: (212) 223-6433
    (iii)  
if to the Initial Purchaser, to:
       
JMP Securities LLC
600 Montgomery Street, Suite 1100
San Francisco, CA 94111
Attention:  Kent Ledbetter, David Fullerton, Anthony Wayne and Stephanie Shum
Fax: (415) 838-8920
       
with copies to:
       
Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attention: Gian-Michele a Marca, Esq.
Fax: (415) 693-2222

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.
(d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchaser
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities or
other securities of the Company) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.
(e) Successors and Assigns. Any person who purchases any Registrable Securities
from the Initial Purchaser shall be deemed, for purposes of this Agreement, to
be an assignee of the Initial Purchaser. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
and shall inure to the benefit of and be binding upon each Holder of any
Registrable Securities, provided that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Indenture. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities, such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such person shall be
entitled to receive the benefits hereof.

 

14.



--------------------------------------------------------------------------------



 



(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.
(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement. In no event will such methods of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company.
(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof, any confidentiality
obligations under Section 3(i) hereof, and the obligations to make payments of
and provide for additional interest under Section 2(f) hereof to the extent such
additional interest accrues prior to the end of the Effectiveness Period, each
of which shall remain in effect in accordance with its terms.

 

15.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              GRUBB & ELLIS COMPANY    
 
           
By:
  /s/ Thomas P. D’Arcy              
 
  Name:   Thomas P. D’Arcy    
 
           
 
  Title:   President and Chief Executive Officer    
 
           

Confirmed and accepted, as of the date first above written:

              JMP SECURITIES LLC    
 
           
By:
  /s/ Egilio Mogavero              
 
  Name:   Egilio (Gil) Mogavero    
 
           
 
  Title:   MD, CCO    
 
           

 

 